Citation Nr: 9905961	
Decision Date: 03/03/99    Archive Date: 03/11/99

DOCKET NO.  98-01 607A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an earlier effective date prior to December 
21, 1992 for special monthly compensation and for service 
connection for loss of use of both feet, due to loss and 
damage of anterior, posterior and lateral muscles of both 
legs with peripheral vascular insufficiency and peripheral 
neuropathy.


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's son


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel



REMAND

This appeal comes before the Board from an August 1997 rating 
decision that granted service connection for loss of use of 
both feet, due to loss and damage of anterior, posterior and 
lateral muscles of both legs with peripheral vascular 
insufficiency and peripheral neuropathy.  The disability was 
rated 100 percent disabling and special monthly compensation 
based on loss of use of both feet was granted, effective from 
December 21, 1992.  The rating decision indicates, in part, 
that the issue under consideration had been entitlement to 
service connection for peripheral vascular insufficiency and 
peripheral neuropathy, plus a claim for automobile and/or 
adaptive equipment.  The Board notes that service connection 
has been in effect since May 1969 for disability of the lower 
extremities rated under muscle injury diagnostic codes.  
Also, service connection has been denied for claimed vascular 
insufficiency of the legs and arms as early as April 1972.  

The August 1997 rating decision followed a December 18, 1996, 
remand by the Board concerning the issue of entitlement to an 
automobile allowance or other conveyance and adaptive 
equipment.  In that remand, the Board noted a statement dated 
in February 1994 in which the veteran had claimed that he had 
service-incurred peripheral neuropathy and vascular 
insufficiency that he rendered him unable to use his legs and 
feet.  The Board instructed the RO to "formally" adjudicate 
the veteran's claim for service connection for peripheral 
neuropathy and vascular insufficiency before re-adjudicating 
the claim for entitlement to an automobile allowance or other 
conveyance and adaptive equipment.  

The Bord notes that there was yet an earlier claim for 
service connection for vascular insufficiency of the legs.  
In July 1986, the veteran submitted a statement in part of 
which he stated that he disagreed with the previous denial of 
service connection for vascular insufficiency of his legs.  
This statement followed a June 1986 rating decision that had 
carried forward the notation that vascular insufficiency of 
the legs and arms was not service-connected, but it did not 
consider whether service connection should be granted for 
that disability.  In fact, there had been no rating decision 
within the previous 12 months that had considered whether 
service connection should be granted for vascular 
insufficiency of the legs.  

Consequently, the RO properly considered the statement 
received from the veteran on July 11, 1986, as a claim to 
reopen the previously-denied claim for service connection for 
vascular insufficiency.  By a letter dated January 19, 1988, 
the RO notified the veteran that evidence sufficient to 
reopen the previously denied claim for service connection for 
vascular insufficiency of both legs had not been submitted.  
The veteran submitted a notice of disagreement to this 
decision in January 1988.  The RO issued a statement of the 
case concerning the issue of the sufficiency of the evidence 
to reopen the claim for service connection for vascular 
insufficiency of the legs in June 1989.  The veteran 
perfected his appeal to the Board with the timely submission, 
in the same month, of a VA Form 1-9.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.200 (1998).  

The RO, either erroneously or inadvertently, did not send to 
the Board the completed appeal concerning the issue of 
whether evidence sufficient to reopen the claim for service 
connection for vascular insufficiency of the legs had been 
submitted.  This issue remained on appeal.  The RO, however, 
has not considered whether the evidence shows the presence of 
vascular insufficiency of the legs at the time of the July 
11, 1986, attempt to reopen this claim.  

Consequently, the case is REMANDED for the following action:

1.  The RO should consider the effective 
date assigned for the grant of service 
connection for peripheral vascular 
insufficiency on the basis of the July 
11, 1986, attempt to reopen the claim for 
service connection for that disability, 
taking into consideration both the date 
of the claim and the date entitlement 
arose.  If an earlier effective date is 
assigned for the grant of service 
connection for peripheral vascular 
insufficiency and/or peripheral 
neuropathy, the RO should also consider 
the disability evaluation to be assigned, 
to include whether separate ratings 
should be assigned for the disability due 
to muscle injury, peripheral vascular 
insufficiency and/or peripheral 
neuropathy.  The RO should then determine 
whether an earlier effective date may be 
assigned for service connection for loss 
of use of both feet and for special 
monthly compensation for loss of use of 
both feet.  

2.  If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The veteran need take no action until he is so informed.  He 
may present additional evidence or argument while the case is 
in remand status at the RO.  Cf. Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  The Board intimates no opinion as to 
the ultimate outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 3 -


